Hayne, C.
The defendant was convicted of an assault with intent to rob.
1. The disallowance of the challenge for cause is not subject to review. (People v. Fong Ah Sing, 70 Cal. 11.) *114The case of People v. Brown, 72 Cal. 390, is not in conflict with this.
2. The denial of the motion to strike out the evidence of the witness Moore was not error. The testimony went to show a motive for the crime. But if it be conceded that there was error, the evidence was of such an uncertain character that it could not have injured the defendant.
3. The evidence of the condition in which Ridgeway was found the next morning was properly admitted. It tended to show that he committed the assault, and there was evidence tending to connect the defendant with him.
4. The instructions, were proper, and the evidence sufficient. The defendant was convicted after a fair trial; and we advise that the judgment and order appealed from be affirmed.
Belcher, C. C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.